Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on May 28, 2021, the applicant has submitted an amendment filed on August 30, 2021; amending claims 1 and 12; and arguing to traverse the rejection of claims 1-4, 6-8 and 10-15. 
Response to Arguments
Applicant’s arguments, see pages 8-14 of the remarks, filed on August 30, 2021, with respect to claims 1-4, 6-8 and 10-15 have been fully considered and are persuasive.  The obviousness rejection of claims 1-4, 6-8 and 10-15 has been withdrawn. 
Reasons for Allowance
Claims 1-4, 6-15, and 18-22 are allowed. The claims will be renumbered as 1-19.
The following is an examiner’s statement of reasons for allowance: with respect to claims 18-22, the reasons for allowance presented in the Office Action mailed on January 27, 2021 are not repeated herein, but are incorporated by reference. With respect to claims 1-4 and 6-15, as applicant properly points out starting on page 9 of the remarks, the combination of Li and Lo do not teach or suggest performing enrollment of a user, wherein the performing the enrollment of the user comprises: receiving at least one enrollment image of a fingerprint of the user; determining quality information for the user based at least in part on the at least one enrollment image; and determining a (or an initial value of) quality threshold based at least in part on the quality information. Hence, and in view of applicant’s arguments, amendment, and in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665